Exhibit 10.23

EMPLOYMENT AGREEMENT

by and between

CONTRAFECT CORPORATION

and

MICHAEL MESSINGER

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on November 5, 2012,
by and between ContraFect Corporation, a Delaware corporation (“Employer”) and
Michael Messinger, a resident of New Jersey (“Employee”).

WHEREAS, Employer believes that the future services of Employee will be of
substantial benefit to Employer and desires to assure itself of the continued
availability of such services, and Employee desires to accept employment with
Employer;

NOW, THEREFORE, for and in consideration of the premises above and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Employment and Duties of Employee.

(a) Employer hereby employs Employee to serve Employer in the capacity of Vice
President, Finance, reporting to Employer’s Executive Vice President and Chief
Financial Officer (CFO). Employer shall have the power to determine the precise
duties of Employee as they may change over time and as Employer’s needs shall
warrant. Employee agrees to devote Employee’s full working time, attention,
ability, skill and energies to the performance of Employee’s duties hereunder.
Employee shall provide professional services on behalf of Employer in a manner
and to an extent consistent with licensing standards, laws, rules and
regulations applying to Employee’s profession. Employee shall work at all
locations/offices of Employer as requested by Employer, and upon Employer’s
request shall travel as reasonably needed to carry out his duties. Except as
disclosed under section 1(c) below, Employee shall not provide like services for
any other entity or person, whether for compensation or not, except as an
employee of Employer.

(b) Employee shall comply with all bylaws, policies, procedures, standards and
regulations of Employer now or hereafter promulgated. Employer shall provide all
such information to Employee, and shall train Employee on same. Employee shall
participate in such continuing education as may be required under applicable
ethical or licensing standards, laws, rules and regulations applying to
Employee’s profession or as may additionally be provided by Employer. Employer
shall pay for costs necessary for Employee to obtain and maintain all required
licenses, credentials, approvals or other certifications to perform Employee’s
duties and services hereunder.



--------------------------------------------------------------------------------

(c) Employee shall disclose in writing to Employer on the date hereof all
financial interests or compensation arrangements of Employee (other than this
Employment Agreement), including without limitation, any financial interests or
compensation arrangements (as owner, employee, lessor, lessee, independent
contractor, or otherwise) in any Biotech Venture (as hereinafter defined) (such
financial interests and compensation arrangements hereinafter collectively
referred to as “Arrangements”). Employee is currently an independent contractor
under a Consulting Agreement with Lexicon Pharmaceuticals, Inc. which is
expected to terminate on February 28, 2013.

(i) Biotech Venture shall mean and include without limitation, any entity or
person that develops or sells, researches, or licenses scientific information or
products for the therapy of human diseases.

Employee shall not enter into any other Arrangements with any Biotech Venture
without the prior written consent of Employer. In the event that there is a
change in any Arrangement, or if any member of Employee’s Immediate Family
enters into an Arrangement during the term of this Agreement, Employee shall
immediately disclose such Arrangement to Employer.

Hours and Place of Employment. Employee is generally expected to maintain a
regular work week as assigned by the Employer for employees at his level
performing such duties. Employee shall be assigned to work at Employer’s
headquarters location in Yonkers, New York. Employee may also work one (1) day
per week from his home through June 2013.

2. Term of Employment. The initial term of employment (the “Initial Term”) of
Employee’s employment by Employer under this Agreement shall commence on
November 5, 2012 (the “Commencement Date”) and shall end one (1) year
thereafter, unless earlier terminated as hereinafter provided. Unless either
party elects to terminate this Agreement at the end of the Initial Term or any
renewal term by giving the other party notice of such election at least ninety
(90) days before the expiration of the Initial Term, this Agreement shall be
deemed to have been renewed for an additional term of one (1) year commencing on
the day after the expiration of the then current term and so on from year to
year. Notwithstanding the foregoing, either party shall have the right to
terminate this Agreement at any time for any reason or no reason upon thirty
(30) days’ prior written notice. In the event that Employer or Employee gives
notice to terminate pursuant to the foregoing sentence, Employer may elect to
have Employee cease working immediately so long as Employer continues to pay
Employee his base salary in accordance with the provisions of Section (3)(a)
hereof for the entire thirty (30) day notice period. In the event Employer
elects to have Employee immediately cease working during the thirty (30) day
notice period as provided in the foregoing sentence and Employee finds
alternative employment that is not in violation of any provision herein,
Employee may accept and engage in the alternative employment.

 

2



--------------------------------------------------------------------------------

In the event that Employee is terminated by Employer without Cause or Employer
fails to renew this Agreement, or in the event that Employee resigns with Good
Reason (as defined below), then in any such event Employee shall be given (i) a
severance payment in the amount that is equal to twelve (12) months of his
then-current base salary, (ii) a payment equal to his accrued bonuses under this
Agreement and (iii) a payment equal to twelve (12) months of applicable health
insurance premiums (inclusive of dental and vision insurance) due under COBRA,
provided that Employee first signs a Severance and Release Agreement in a form
prescribed by Employer. The aforesaid severance payments shall be paid over
twelve (12) months as any regular paycheck.

Good Reason shall mean the occurrence of any of the events or conditions
described in the following subsections:

(a) a material dimunition in the Employee’s title or responsibilities;

(b) a material reduction in the Employee’s then effective base salary;

(c) any material breach by the Employer or any of its successors and assigns of
this Agreement that is not cured within thirty (30) days after being given
written notice of the facts comprising the alleged good reason;

(d) the failure of the Employer’s successors and/or assigns to assume the
obligations of the Employer under this Agreement, either by written agreement or
by operation of law; or

(e) the relocation of Employee’s principal place of employment to a location
that is more than fifty (50) miles “as the crow flies” from its current
location.

3. Change of Control.

(a) If there is a Change of Control Event and Employee resigns for Good Reason
or is terminated without Cause within twelve (12) months of such Change in
Control Event, then Employee shall be given (i) a severance payment in the
amount that is equal to twelve (12) months of his then-current base salary,
(ii) a payment equal to his accrued bonuses under this Agreement, (iii) a
payment equal to twelve (12) months of applicable health insurance premiums
(inclusive of dental and vision insurance) due under COBRA, and (iv) all
unvested stock options shall have their remaining vesting schedule accelerated
so that all stock options become immediately fully vested and exercisable,
provided that Employee first signs a Severance and Release Agreement in a form
prescribed by Employer.

(b) A “Change of Control Event” means any of the following: (i) any person or
entity (except for a current stockholder) becomes the beneficial owner of
greater than 50% of the then outstanding voting power of the Employer; (ii) a
merger or consolidation with another entity where the voting securities of the
Employer outstanding immediately before the transaction constitute less than a
majority of the voting power of the voting securities of the Employer of the
surviving entity outstanding immediately after the transaction; or (iii) the
sale or disposition of all or substantially all of the Employer’s assets.

 

3



--------------------------------------------------------------------------------

4. Compensation of Employee.

(a) As compensation for all services to be performed by Employee from and after
the Commencement Date, Employer agrees to pay to Employee a base salary of Two
Hundred Twenty-Five Thousand Dollars ($225,000.00) per annum. All such payments
shall be prorated for any partial month or year and shall be payable in
accordance with Employer’s customary payroll practices for Employees. Federal
income taxes, social security taxes and other customary employee payroll
deductions shall be deducted from all amounts paid to Employee as compensation
under this Employment Agreement. Employer will review Employee’s performance
annually at which time Employee’s base salary may subsequently be increased.

(b) Effective as of the Commencement Date, Employer shall grant Employee stock
options for 150,000 shares of common stock under its stock option plan which
will provide, among other things, for vesting in four equal annual increments
over three years (37,500 shares at the commencement of employment, 37,500 at the
end of the first year (11/5/13), 37,500 shares at the end of the second year
(11/5/14), and 37,500 shares at the end of the third year (11/5/15)). Such
option grant shall have a duration of 10 years. The stock option plan provides,
inter alia, that unvested options shall be forfeited in the event that Employee
is no longer an employee as of the vesting date.

(c) The Employee also qualifies for an annual bonus of at least 25% of his
annual salary based on the criteria to be mutually determined with Employer in
the first thirty (30) days of each employment year. Such annual bonus may be
paid at least 50% in cash and at most 50% in equity of the Company. Employer
shall review Employee’s performance annually with a view towards setting
criteria for possible additional bonus arrangements.

(d) Employee shall be entitled to participate in such fringe benefit programs
and in the same manner as Employer may offer to its senior employees generally,
including family health and life insurance, at Employer’s expense. The
Employer’s current health insurance plan also includes optical and dental
coverage. However, Employer may amend, decrease or discontinue any benefit
program at any time without advance notice to or consent of the Employee,
consistent with the manner in which Employer changes the benefit programs for
other similarly situated employees of Employer.

(e) Within forty-five (45) days of commencing employment, Employer will pay
Employee a signing bonus of twenty thousand dollars ($20,000) less taxable
withholdings. The signing bonus shall be repaid to Employer by Employee if
Employee voluntarily ceases to be an employee of Employer within six (6) months
of the commencement of his employment.

(f) Employee shall be entitled to reimbursement of all reasonable expenses
related to the relocation of Employee and his family to include: (1) costs for
moving personal property of Employee and family, not to exceed ten thousand
dollars ($10,000) and (2) any

 

4



--------------------------------------------------------------------------------

security deposits and broker’s fees required in the obtainment of new housing.
Such reimbursement shall either be direct billed to the Employer or the Employee
may be reimbursed by the Employer upon presentation of receipts satisfactory to
Employer for expenses actually incurred in connection with the foregoing. The
relocation expenses shall be repaid to Employer by Employee if Employee
voluntarily ceases to be an employee of Employer within six (6) months of the
commencement of his employment.

5. Absences and Vacation. Paid time off for vacations, personal and sick days
shall be limited to an aggregate of twenty (20 days) per annum during the term
of this Agreement, which shall be in addition to company observed holidays,
including the winter break between December 24th and January 1st. Except as to
sick days, time off shall be taken at a time reasonably convenient to Employer.
In the event Employee’s employment terminates prior to the end of the term
hereof, such entitlement shall be prorated. Any unused time off at the end of
any annual term of this Agreement shall not entitle Employee to payment
therefore; up to five (5) unused vacation days may be carried forward into the
next calendar year. However, no more than 10 days of vacation (two working
weeks) may be taken at one time, except under extraordinary circumstances.

6. Expenses. Reasonable reimbursements will be made subject to the submission of
receipts for expenses. These expenses should be incurred within the term of this
contract; such reimbursement shall be made to Employee after presentation of
receipts to Employer for expenses actually incurred in connection with the
foregoing.

7. Termination Other Than For Cause.

(a) In the event of Employee’s death, Employee’s employment shall terminate
immediately and Employee’s estate shall be paid Employee’s base salary and
accrued bonus, if any, through the date on which such death occurred.

(b) If Employee becomes unable to perform the essential functions of Employee’s
duties (with reasonable accommodation, if requested) due to partial or total
disability or incapacity resulting from a mental or physical illness or injury
or any similar cause, Employer will continue the payment of Employee’s base
salary pursuant to Section 3(a) for a period of three (3) months or for the
duration of any accrued and unused vacation, whichever is longer, following the
work day that Employee first is unable to perform the essential functions of
Employee’s duties due to such disability or incapacity. Thereafter, Employer
shall have no obligation for the payment of Employee’s base salary pursuant to
Section 3(a) to Employee during the continuance of such disability or
incapacity. Notwithstanding anything to the contrary contained herein, Employee
shall not be entitled to receive base salary pursuant to this subsection 6(b)
for more than ninety (90) days, or such additional days if the Employee shall
have accrued and unused vacation, in any consecutive twelve (12) month period.
At such time as the federal Family and Medical Leave Act (“FMLA”) shall apply,
if ever, Employee shall have such rights as are provided for thereunder.

 

5



--------------------------------------------------------------------------------

8. Termination For Cause.

(a) Employee’s employment under this Agreement shall be deemed to be terminated
upon the occurrence of any of the following events that shall constitute
“Cause”, at Employer’s election, immediately upon Employer giving written notice
of such termination to Employee:

(i) Employee’s conviction of any felony or a crime involving moral turpitude.

(ii) Employee’s failure or refusal to follow, in any material respect, the
lawful instructions of Employer or the bylaws, policies, standards or
regulations of Employer, which from time to time may be established or changed,
and such failure or refusal is not cured within fifteen (15) days of receiving
written notice of such violation from Employer.

(iii) Employee’s continued failure or refusal to faithfully and diligently
perform, in any material respect, the usual and customary duties of Employee’s
employment hereunder, and such failure or refusal is not cured within fifteen
(15) days of receiving written notice of such violation from Employer.

(iv) Employee’s conduct is fraudulent and such conduct is not cured within
fifteen (15) days of receiving written notice to cure such conduct from
Employer.

No termination for Cause may occur unless a written notice under this
Section 7(a) shall specify the alleged violations in sufficient detail as to
apprise Employee of the default or failure, and Employer’s expectations of what
Employee needs to do to cure same.

(b) In the event that Employer fails to pay Employee any installment of the base
salary or other amounts owed to Employee under Sections 3(a) through e) when
due, and such non-payment is not cured within fifteen (15) days after Employee
shall have notified Employer in writing of such non-payment, then Employee,
provided that Employee is not in default with respect to any of Employee’s
obligations under this Agreement, shall have the option to terminate Employee’s
employment under this Agreement immediately upon Employee giving written notice
of such termination to Employer, and Employee shall receive from Employer the
severance pay and other compensation set forth in paragraph 2 of this Agreement,
as though he had been terminated by Employer without cause.

9. Proprietary and Confidential Information.

(a) Confidential Information. Employee acknowledges that, during the course of
his service with Employer, he will have access to Confidential Information and
materials not generally known outside Employer. For all purposes of this
Agreement, “Confidential Information” means all information and materials
(whether conceived or developed by Employee

 

6



--------------------------------------------------------------------------------

or others), marketing and other business plans, customers and customer
information, data strategies, research, reports, copyrights and patents related
to Employer. During the Term of this Agreement, Employee shall not, without the
prior consent of Employer, communicate or divulge any Confidential Information
or materials to anyone other than Employer and its partners, affiliates,
employees, consultants and those designated by it except in the course of
carrying out his duties or as required by law. Employee acknowledges that
Confidential Information is and shall remain the property of Employer. The
confidentiality obligations hereunder shall not apply to Confidential
Information which: (i) is, or later becomes, public knowledge other than by
breach of this Agreement; or (ii) is in the possession of Employee with the full
right to disclose same prior to his receipt of it from Employer; or (iii) is
independently received by Employee from a third party, with no restrictions of
disclosure. Furthermore, Employee agrees not to use Confidential Information for
any purposes other than to perform duties for Employer hereunder. Employee shall
also execute Employer’s standard Confidentiality Agreement.

(b) Ownership of Patents and Intellectual Property. Employee agrees that any
work prepared for Employer from the date of this Agreement until the expiration
of his employment with Employer, which is eligible for copyright and patent
protection under the laws of the United States or any other country and any
proprietary know-how developed by Employee while rendering services for
Employer, will vest in Employer. Employee hereby grants, transfers and assigns
all right, title and interest in such work and all copyrights and patents in
such work and all renewals and extensions thereof to Employer, and agrees to
provide all assistance reasonably requested by Employer in the establishment,
preservation and enforcement of Employer’s copyright and patents in such work,
such assistance to be provided at Employer’s expense but without any additional
compensation to Employee if Employee is employed by Employer and for reasonable
compensation and subject to his reasonable availability if he is not. If
Employer cannot, after reasonable effort, secure Employee’s signature on any
documents needed to apply for or prosecute any patent, copyright or other right
or protection relating to an invention, whether because of his physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints Employer and its duly authorized officers
and agents as his agent and attorney-in-fact, to act for and on his behalf and
in his name and stead for the purpose of executing and filing any such lawful
application or applications and taking all other lawfully permitted actions to
further the prosecution and issuance of patents, copyrights, or similar
protections thereon, with the same legal force and effect as if executed by him.

(c) Litigation. Employee agrees to render reasonable assistance and cooperation
to Employer at its request regarding any work matter, dispute or controversy
with which Employer may become involved during the course of his employment with
Employer, and of which Employee has useful knowledge, information or expertise.
Such services will be without additional compensation if Employee is then
employed by Employer, and for reasonable compensation and subject to his
reasonable availability if he is not. Following his employment, Employee shall
not be required to cooperate other than as a fact witness. Employer agrees to
pay all expenses reasonably incurred or to be incurred by Employee in connection
with his cooperation.

 

7



--------------------------------------------------------------------------------

10. Covenants not to Compete.

(a) Non-competition. During the Term and for a period of one (1) year after
termination of his service to Employer, Employee will not, directly or
indirectly, enter into, organize, control, engage in, be employed by, serve as a
consultant to, be an officer or director of, or have any direct investment of
more than 5% of the outstanding shares in, any business, person, partnership,
association, firm, corporation, or other entity engaged in any business activity
with respect to the use of lysins for therapy of human infectious diseases
(including, but not limited to, research, development, manufacturing, selling,
leasing, licensing or providing services) which is competitive with the business
of Employer.

(b) Non-diversion. During the Term, and for a period of one year after the date
of termination of Employee’s employment with Employer, Employee will not divert
or attempt to divert or take advantage of or attempt to take advantage of any
actual or potential business or opportunities of Employer. Business
opportunities that have been considered by, and not pursued by Employer’s Board
of Directors, are not covered by this provision.

(c) Non-recruitment. Employee agrees that Employer has or will invest
substantial time and effort in assembling its workforce. Accordingly, Employee
agrees that during the Term and for a period of one year after the date of
termination of Employee’s employment with Employer, Employee will not directly
or indirectly, entice, solicit or seek to induce or influence any such employees
to leave their service with Employer.

11. Remedies.

(a) Employee acknowledges that the restrictions contained in Sections 9 and 10,
in view of the nature of the business of Employer, are reasonable and necessary
in order to protect the legitimate interests of Employer. Employee acknowledges
that any violation of such restrictions would likely result in irreparable
injuries to Employer, and Employee therefore acknowledges that, in the event of
Employee’s violation of any of these restrictions, Employer shall be entitled to
seek from any court of competent jurisdiction preliminary and permanent
injunctive relief without proving actual damage or immediate or irreparable harm
and without posting any bond. In addition, Employer shall be entitled to seek
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which Employer may be entitled.

(b) If the time, geographic, or other limitations specified in Sections 8 and 9
above should be adjudged to exceed limitations permitted by applicable law in
any proceeding, then the affected provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable law. If Employee violates any of the
restrictions contained in the foregoing Sections 8 and 9, the restrictive period
shall be tolled, and shall not run, during the time of any said breach.

 

8



--------------------------------------------------------------------------------

(c) In view of the difficulty of determining the amount of damages that may
result to the parties hereto from the breach of the provision of Section 8 or 9,
it is the intent of the parties hereto that, in addition to monetary damages,
any non-breaching party shall have the right to prevent any such breach in
equity or otherwise, including without limitation prevention by means of seeking
injunctive relief. The prevailing party in any such action shall be entitled to
an award of its reasonable attorney’s fees and costs.

12. Non-disparagement. Employee and Employer mutually agree that, during the
Term and for a period of five years thereafter, neither will directly or
indirectly disparage the other.

13. Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding between Employer and Employee relating to the
subject matter hereof, and shall not be amended or changed except by written
instrument signed by each of the undersigned parties. There are no prior or
contemporaneous oral or written understandings or agreements between the parties
regarding Employee’s employment by Employer or any other matter.

14. No Waiver. Neither Employee nor Employer shall by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default in or breach of any of the terms
and conditions hereof. No failure to exercise, nor any delay in exercising, on
the part of Employee or Employer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.

15. Governing Law, Venue, Interpretation of Language. The parties agree that
this Agreement shall be governed by the laws of the State of New York and that
venue for an action between the parties that arises out of this Agreement shall
be in New York county, State of New York. In the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as
if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

16. Resignation as Officer and Director. In the event that Employee’s employment
with Employer is terminated for any reason whatsoever, Employee agrees to
immediately resign from any position Employee may hold as an officer or director
of, or on behalf of, Employer.

17. Limitation on Authority. Without the express written consent of Employer,
the Employee shall have no apparent or implied authority to:

(a) pledge the credit of Employer or any of its employees;

 

9



--------------------------------------------------------------------------------

(b) bind the Employer under any contract, agreement, note, mortgage or
otherwise; or

(c) sell, mortgage, transfer or otherwise dispose of any assets of Employer.

18. Notices. Any notices under this Agreement shall be given in writing in
person or by registered or certified U.S. mail, postage prepaid, return receipt
requested, or by facsimile with confirmation, to the parties at their respective
addresses set forth below, and such notices shall be deemed given when received
or three (3) days after placed in the mail in the manner provided above. Either
party may change such party’s address for notice by giving notice as provided
herein.

 

  (a) If to Employer:

ContraFect Corporation

28 Wells Avenue, 3rd Floor

Yonkers, NY 10701

 

  (b) If to Employee:

Michael H Messinger

238 Pennington Harbourton Road

Pennington, NJ 08534

19. Prior Agreements. Employee represents to Employer that (a) there are no
restrictions, agreements or understandings to which Employee is a party that
would prevent or make unlawful Employee’s execution of this Agreement or
Employee’s employment hereunder, (b) Employee’s execution of this Agreement and
Employee’s employment hereunder shall not constitute a breach of any contract,
agreement or understanding, oral or written, to which Employee is a party or by
which Employee is bound, (c) Employee is free and able to execute this Agreement
and to enter into employment by Employer, and (d) Employee shall not divulge to
Employer any trade secrets or proprietary information that belongs to any other
person or entity.

20. No Assignment. This Agreement and the rights and obligations of both parties
hereunder are personal in nature, and shall not be assignable by either party
hereto, except by operation of law. Notwithstanding the foregoing, Employer
shall assign its rights and obligations under this Agreement to any successor in
interest.

21. Headings. Headings used in this Agreement are solely for the convenience of
the parties and shall be given no effect in the construction or interpretation
of this Agreement.

22. Miscellaneous.

 

10



--------------------------------------------------------------------------------

(a) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

(b) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(c) Survival. Any provisions of this Agreement which, by their terms, are
intended to survive the expiration or termination of this Agreement, shall so
survive, including but not limited to the restrictive covenant and the
provisions relating to non-solicitation, and confidentiality.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and delivered as of the day and year set forth below.

 

CONTRAFECT CORPORATION By:  

/s/ Julia P. Gregory

  EVP and CFO By:  

/s/ Michael Messinger

  Michael Messinger

 

11